United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1360
                                   ___________

Kenneth G. Middleton,                 *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
City of Blue Springs, Missouri;       * Western District of Missouri.
Howard Brown, Chief, Blue Springs     *
Police Department; Dave Link, Sgt.,   *      [PUBLISHED]
Blue Springs Police Department,       *
                                      *
             Appellees.               *
                                 ___________

                         Submitted: May 27, 1998
                             Filed: June 2, 1998
                                 ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Kenneth G. Middleton, a Missouri prisoner, sought to establish subject-matter
jurisdiction based on diversity of citizenship. He appeals from the dismissal by the
District Court1 of his action for lack of jurisdiction and also from the court's denial of
his motion for reconsideration. We affirm.

       Middleton filed this action against the City of Blue Springs, Missouri, and two
members of the Blue Springs police department, alleging that defendants prevented him
from obtaining public records in violation of the Missouri “Sunshine Law,” Mo. Rev.
Stat. §§ 610.010-.150 (1994). Defendants filed a motion to dismiss under Federal Rule
of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction, asserting the case did
not involve a controversy exceeding the value of $75,000. After Middleton responded,
the District Court concluded that he “failed to prove the requisite amount by a
preponderance of the evidence,” and dismissed the case for lack of jurisdiction. The
court also denied Middleton’s motion for reconsideration.

       After carefully reviewing the record and the parties’ submissions, we agree that
Middleton failed to prove by a preponderance of the evidence that the amount in
controversy exceeded $75,000, and we thus conclude the District Court properly
dismissed for lack of jurisdiction. See 28 U.S.C. § 1332 (1994); State v. Western
Surety Co., 51 F.3d 170, 173 (8th Cir. 1995) (stating if opposing party or court
questions whether alleged amount is “legitimate,” party attempting to invoke
jurisdiction must prove amount by preponderance of evidence; once court concludes
to legal certainty that plaintiff is not entitled to recover amount required by § 1332,
court should dismiss action). Here, even if Middleton were able to prove that
defendants had violated the Sunshine Law on each of the five occasions alleged, the
maximum amount he could recover by way of a civil fine would be $2,500, plus costs
and reasonable attorney fees. See Mo. Rev. Stat. § 610.027(3). Though he claims
entitlement to compensatory damages in excess of $100,000, his pleadings are devoid
of any assertion to support that claim. (We need not and do not decide whether the


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                           -2-
statute permits an award of compensatory damages.) Neither his complaint nor his
response offers any basis for believing that his costs and attorney fees would exceed
$72,500. We are satisfied that subject-matter jurisdiction clearly is not present.

      We further conclude the District Court did not abuse its discretion in denying
Middleton’s motion for reconsideration. See Perkins v. US W. Communications, 138
F.3d 336, 340 (8th Cir. 1998) (abuse of discretion review of Fed. R. Civ. P. 59(e)
motion); Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988) (abuse of
discretion review of Fed. R. Civ. P. 60(b) motion).

      The orders of the District Court are affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-